Citation Nr: 1047371	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from September 2001 to November 
2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal was previously before the Board in July 2010, at 
which time the Board reopened the Veteran's previously denied 
claim for service connection for a bilateral knee disability and 
then remanded the matter for additional development and de novo 
review.  It has now been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  Service treatment records are negative for evidence of 
injury, complaints, treatment or diagnoses relating to the knees.  

2.  The Veteran was diagnosed as having bilateral patellofemoral 
syndrome two months after discharge from service; current medical 
opinion states that this is post traumatic and that multiple 
parachute jumps in service were a risk factor. 

3.  The evidence both for and against a finding that bilateral 
patellofemoral syndrome with mild right knee degenerative joint 
disease was incurred due to trauma incurred during active service 
is in equipoise.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for service connection for bilateral patellofemoral 
syndrome with right knee degenerative joint disease have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision, any failures in the duty to 
notify or duty to assist are harmless error, as it has failed to 
result in any prejudice to the veteran. 

The Veteran contends that he has developed bilateral knee 
disabilities due to active service.  Although he says he did not 
seek medical treatment during service, he states that he made 
over 100 parachute jumps, and he says that his knee problems 
began during service.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table), 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records are negative for 
complaints or treatment regarding the knees.  A January 2002 note 
indicates that the Veteran had passed the physical examination 
for airborne training.  His August 2002 discharge examination 
found that the lower extremities were normal, and the Veteran 
denied knee trouble on a Report of Medical History obtained at 
that time.  

The post service records include a January 2003 VA examination.  
His complaints included pain in both knees with prolonged 
standing.  On examination, the Veteran had a normal gait and was 
able to get on and off the examination table without difficulty.  
There was no effusion of either knee.  However, there was 
tenderness over the lateral aspect of the patella bilaterally.  
An X-ray study of each knee was normal.  The diagnoses included 
mild patellofemoral syndrome of both knees with a normal knee X-
ray. 

Private medical records dated March 2006 state that the Veteran 
has knee pain and tendonitis.  

An April 2006 letter from the Veteran's work supervisor states 
that the Veteran has turned down overtime work opportunities due 
to problems with his knees.  When asked if the problems were work 
related, the Veteran said that it had happened in the military.  

The Veteran was afforded an additional VA examination in July 
2010.  He gave a history of over 100 parachute jumps during 
active service.  The Veteran said that he had developed pain by 
2002, especially in the medial and infra-patellar areas, but that 
he did not seek medical care while in the military.  A review of 
the claims folder confirmed that there was no evaluation for knee 
problems and that the lower extremities were normal on discharge 
examination.  However, the January 2003 VA examination showed 
bilateral patellofemoral syndrome.  The Veteran reported 
continued bilateral knee pain since that time.  An X-ray study 
showed an unremarkable left knee but mild degenerative changes 
medially at the patellofemoral joint space of the right knee.  
Following the physical examination, the diagnosis was active 
bilateral patellofemoral syndrome with mild right knee 
degenerative joint disease, likely post-traumatic.  The examiner 
added that a review of the claims folder did not show treatment 
or evaluation for a knee problem, but that the multiple parachute 
jumps were as likely as not a risk factor.  

After consideration of the Veteran's contentions and the medical 
evidence, the Board finds that it is as likely as not that he has 
developed bilateral patellofemoral syndrome with right knee 
degenerative joint disease due to active service.  

As noted, the service treatment records are completely negative 
for complaints, treatment, or diagnoses relating to a disability 
of either knee, and the knees were normal at discharge.  The 
Veteran also denied knee pain on a Report of Medical History 
obtained in August 2002.  However, the post service medical 
records show that patellofemoral syndrome was first diagnosed in 
January 2003, which was just two months after discharge.  The 
Veteran's statements indicate that had over 100 parachute jumps, 
and that his knee pain began during service.  The April 2006 
statement from his supervisor notes that the Veteran had made 
similar contentions at work.  Finally, the July 2010 examination 
again diagnosed patellofemoral syndrome, as well as mild right 
knee degenerative joint disease.  The VA examiner described these 
disabilities as likely post traumatic.  Finally, although the VA 
examiner did not provide the requested opinion as to whether or 
not the current knee disabilities began as a result of an 
occurrence or event during service, the examiner did state that 
it was more likely than not that the Veteran's parachute jumps 
were a risk factor.  

The Board concludes that the evidence against the Veteran's claim 
and supporting his claim are in relative equipoise, which means 
that service connection is warranted.  While there was no 
evidence of a knee disability during service, the Board notes 
that the August 2002 Report of Medical History on which the 
Veteran denied knee pain was obtained three months prior to 
actual discharge.  Therefore, this does not necessarily 
contradict the Veteran's contention that his knee pain began 
during service.  Bilateral knee pain was shown on VA examination 
just two months after discharge.  The July 2010 examination 
appears to state that the Veteran's bilateral patellofemoral 
syndrome and right knee degenerative joint disease are post-
traumatic.  Finally, although this examiner did not expressly 
state that the knee disabilities were due to service, he did find 
that the multiple jumps were a risk factor.  There is no evidence 
that the knees have sustained any trauma other than the parachute 
jumps during service.  Therefore, when all reasonable doubt is 
resolved in favor of the Veteran, entitlement to service 
connection for bilateral patellofemoral syndrome with mild right 
knee degenerative joint disease is warranted.


ORDER

Entitlement to service connection for bilateral patellofemoral 
syndrome with right knee degenerative joint disease is granted.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


